 



Exhibit 10.7
[Form for Director Agreement at Bank Level]
ESB BANK
AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT is made and entered into this 21st day
of November 2006, by and between ESB Bank (the “Bank”), a wholly-owned
subsidiary of ESB Financial Corporation (the “Corporation”), located in Ellwood
City, Pennsylvania, and                      (the “Director”), intending to be
legally bound hereby.
     INTRODUCTION
     The Bank and the Director previously entered into a certain Director
Retirement Agreement dated as of                     , 200___(the “Prior
Agreement”). This Agreement amends and restates the Prior Agreement in its
entirety as hereinafter set forth in order to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including the guidance issued to date by the Internal Revenue Service (the
“IRS”) and the proposed regulations issued by the IRS in the fall of 2005. No
benefits payable under this Agreement shall be deemed to be grandfathered for
purposes of Section 409A of the Code.
     This Agreement shall at all times be characterized as a “top hat” plan of
deferred compensation maintained for a select group of management or highly
compensated employees, as described under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and any regulations relating thereto (“ERISA”). The
     Agreement has been and shall continue to be operated in compliance with
Section 409A of the Code. The Agreement is an unfunded plan for tax purposes.
The provisions of the Agreement shall be construed to effectuate such
intentions.
AGREEMENT
     The Director and the Bank agree as follows:
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:
     1.1 “Base Board Fees” means the regular monthly Bank board fees and does
not include committee fees, advisory board fees, director emeritus fees, liaison
fees or other income that might be received by the Director.

 



--------------------------------------------------------------------------------



 



     1.15 “Change in Control” means a change in the ownership of the Corporation
or the Bank, a change in the effective control of the Corporation or the Bank or
a change in the ownership of a substantial portion of the assets of the
Corporation or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder.
     1.16 “Code” means the Internal Revenue Code of 1986, as amended.
     1.17 “Deferred Retirement” means the Director has met the eligibility
requirements described in Article 2 and has a Separation from Service after his
Normal Retirement Age for any reason other than following a Change in Control.
     1.18 “Deferred Retirement Date” means the first day of the month coincident
with or next following the date of the Director’s Separation from Service
subsequent to the Director’s Normal Retirement Age.
     1.19 “Early Termination” means the Director has met the eligibility
requirements described in Article 2 but has a Separation from Service before
Normal Retirement Age for any reason other than following a Change in Control.
     1.20 “Early Termination Date” means the month, day and year in which Early
Termination occurs.
     1.21 “Effective Date” means February 11, 2005.
     1.22 “Normal Retirement Age” means the Director’s 75th birthday.
     1.23 “Plan Year” means the calendar year. In the year of inception, the
Plan Year commences on the Effective Date of this Agreement and ends on
December 31st of the same year.
     1.24 “Separation from Service” means a separation from service within the
meaning of Section 409A of the Code and the regulations thereunder for any
reason other than death, provided that a bona fide leave of absence which is
approved by the Board of Directors of the Bank shall not constitute a separation
from service. In addition, if the Director becomes a director emeritus, he will
not have a separation from service until his service as a director emeritus
ceases. For purposes of this Agreement, if there is a dispute over the service
status of the Director or the date of the Director’s Separation from Service,
the Bank shall have the sole and absolute right to decide the dispute.
     1.25 “Specified Employee” means a key employee within the meaning of
Section 409A of the Code and the regulations thereunder.
     1.26 “Termination for Cause” has the meaning set forth in Section 6.2.
     1.27 “Years of Service” means the total number of continuous years of
service as a Director of the Bank, inclusive of any approved leaves of absences
and service as a member of

2



--------------------------------------------------------------------------------



 



the Board of Directors of any bank acquired by the Bank or the Corporation,
including all years of service accrued prior to the Effective Date. In the event
the Director also becomes a director of the Corporation, a year of service of
both the Bank and the Corporation concurrently shall only count as one year of
service; and provided further, that any service as a director emeritus or as an
advisory director shall be excluded in determining Years of Service.
Article 2
Eligibility to Participate
     To be entitled to any benefit under this Agreement, the Director must have
a minimum of 5 Years of Service as a director of the Bank (as opposed to service
as a director of any bank acquired by the Bank or the Corporation) and a minimum
of 10 total Years of Service.
Article 3
Retirement Benefits
     3.1 Annual Normal Retirement Benefit. If the Director satisfies the
requirements of Article 2 and remains in continuous service as a member of the
Board of Directors of the Bank from the Effective Date of this Agreement until
Normal Retirement Age, the Bank shall pay to the Director the benefit described
in this Section 3.1 in lieu of any other benefit under this Agreement.
     3.1.3 Amount of Benefit. The Annual Normal Retirement Benefit under this
Section 3.1 will be determined using the following formula:
     The Director’s Base Board Fees earned during the last full calendar year
prior to his retirement date (or, if earlier, the last full calendar year prior
to becoming a director emeritus), multiplied by a ratio ranging from 25% to 50%
based on the Director’s total Years of Service as follows:

          Years of Service   Retirement Percentage
10
    25.0 %
11
    27.5 %
12
    30.0 %
13
    32.5 %
14
    35.0 %
15
    37.5 %
16
    40.0 %
17
    42.5 %
18
    45.0 %
19
    47.5 %
20 or more
    50.0 %

3



--------------------------------------------------------------------------------



 



     3.1.4 Payment of Benefit. The Bank shall pay the annual benefit to the
Director each year for five years, with the annual benefits to be paid in equal
monthly installments on the first day of each month commencing with the month
following the Director’s Separation from Service and continuing for the
59 months that follow, subject to Section 3.5 hereof.
     3.2 Early Termination Benefit. Upon Early Termination, the Bank shall pay
to the Director the benefit described in this Section 3.2 in lieu of any other
benefit under this Agreement.
     3.2.3 Amount of Benefit. The benefit under this Section 3.2 is the Early
Termination Annual Benefit set forth in Schedule A for the Plan Year ended
immediately prior to the Early Termination Date.
     3.2.4 Payment of Benefit. The Bank shall pay the benefit to the Director
(or his beneficiary if Separation from Service was due to death) in a lump sum
payment within 60 days of the Director’s Early Termination Date, subject to
Section 3.5 hereof.
     3.3 Deferred Retirement Benefit. If the Director satisfies the requirements
of Article 2 and remains in continuous service as a member of the Board of
Directors of the Bank from the Effective Date of this Agreement until his
Deferred Retirement Date, the Bank shall pay to the Director the benefit
described in this Section 3.3 in lieu of any other benefit under this Agreement.
     3.3.1 Amount of Benefit. The Deferred Retirement Benefit under this
Section 3.3 will be determined using the same formula as set forth in
Section 3.1.1 above.
     3.3.2 Payment of Benefit. The Bank shall pay the annual benefit to the
Director each year for five years, with the annual benefits to be paid in equal
monthly installments on the first day of each month commencing with the month
following the Director’s Separation from Service and continuing for the
59 months that follow, subject to Section 3.5 hereof.
     3.4 Change in Control Annual Benefit. If the Director satisfies the
requirements of Article 2 and is in the active service of the Bank at the time
of a Change in Control, and does not resign his service with the Bank prior to
the consummation of the transaction which constitutes the Change in Control, the
Bank shall pay to the Director the benefit described in this Section 3.4 in lieu
of any other benefit under this Agreement.
     3.4.3 Amount of Benefit. The annual benefit under this Section 3.4 is the
Director’s Base Board Fees earned during the last full calendar year prior to
consummation of the Change in Control (or, if earlier, the last full calendar
year prior to becoming a director emeritus) multiplied by 50%.
     3.4.4 Payment of Benefit. The Bank shall pay the annual benefit to the
Director each year for five years, with the annual benefits to be paid in equal
monthly installments

4



--------------------------------------------------------------------------------



 



commencing on the first day of the month following consummation of the Change in
Control and continuing for the 59 months that follow.
     3.5 Six-Month Delay. If the Director is a Specified Employee upon reaching
Normal Retirement Age, then the monthly payments specified in Section 3.1.2
above shall not commence until the first day of the month following the lapse of
six months after reaching Normal Retirement Age, and shall then continue for the
59 months that follow. If the Director is a Specified Employee upon Early
Termination, then the lump sum payment specified in Section 3.2.2 above shall be
delayed until the first day of the month following the lapse of six months after
the Early Termination Date. If the Director is a Specified Employee upon
Deferred Retirement, then the monthly payments specified in Section 3.3.2 above
shall not commence until the first day of the month following the lapse of six
months after the Deferred Retirement Date, and shall then continue for the
59 months that follow.
Article 4
Death Benefits
     4.3 Death During Benefit Period. If the Director dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Bank shall pay the remaining benefits to the Director’s
beneficiary at the same time and in the same amounts they would have been paid
to the Director had the Director survived.
     4.4 Death Before Benefit Payments Commence. If the Director is entitled to
benefit payments under this Agreement, but dies prior to the commencement of
said benefit payments, the Bank shall pay the benefit payments to the Director’s
beneficiary that the Director was entitled to prior to death, except that the
benefit payments shall commence on the first day of the month following the date
of the Director’s death.
Article 5
Beneficiaries
     5.1 Beneficiary Designations. The Director shall designate a beneficiary by
filing a written designation with the Bank. The Director may revoke or modify
the designation at any time by filing a new designation. However, designations
and revocations or modifications of designations shall only be effective if they
are filed with the Bank as a written document, signed by the Director and
accepted by the Bank during the Director’s lifetime. The Director’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Director, or if the Director names a spouse as beneficiary and the marriage
is subsequently dissolved. If the Director dies without a valid beneficiary
designation, all payments shall be made to the Director’s estate.
     5.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or

5



--------------------------------------------------------------------------------



 



custody of such minor, incapacitated person or incapable person. The Bank may
require proof of incapacity, minority or guardianship as it may deem appropriate
prior to distribution of the benefit. Such distribution shall completely
discharge the Bank from all liability with respect to such benefit.
Article 6
General Limitations
     6.3 Excess Parachute or Golden Parachute Payment. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not pay any benefit
under this Agreement to the extent the benefit would be a parachute payment
under Section 280G of the Code or would be a prohibited golden parachute payment
pursuant to 12 C.F.R. §359.2 and for which the appropriate federal banking
agency has not given written consent to pay pursuant to 12 C.F.R. §359.4.
     6.4 Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Bank shall not pay any benefit under this Agreement if the
Bank terminates the Director’s service for:
     6.4.1 Gross negligence or gross neglect of duties;
     6.4.2 Commission of a felony or of a gross misdemeanor involving moral
turpitude; or
     6.4.3 Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank or Corporation policy committed in connection with the
Director’s service and resulting in an adverse effect on the Bank or the
Corporation.
     6.3 Removal. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not pay any benefit under this Agreement if the
Director is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act.
Article 7
Claims and Review Procedures
     7.2 Claims Procedure. A Director or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
     7.2.1 Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.
     7.2.2 Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an

6



--------------------------------------------------------------------------------



 



additional 90 days by notifying the claimant in writing, prior to the end of the
initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Bank expects to render its decision.
     7.2.3 Notice of Decision. If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of such denial. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth:
     7.2.3.1 The specific reasons for the denial,
     7.2.3.2 A reference to the specific provisions of the Agreement on which
the denial is based,
     7.2.3.3 A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,
     7.2.3.4 An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and
     7.2.3.5 A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.
     7.2 Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:
     7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.
     7.2.2 Additional Submissions – Information Access. The claimant shall have
the opportunity to submit written comments, documents, records and other
information relating to the claim as part of the claimant’s written request for
review. The Bank shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.
     7.2.3 Considerations on Review. In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
     7.2.4 Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension

7



--------------------------------------------------------------------------------



 



must set forth the special circumstances and the date by which the Bank expects
to render its decision.
     7.2.5 Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. If the Bank denies part or all of
the claim, the notification shall set forth:
     7.2.5.1 The specific reasons for the denial,
     7.2.5.2 A reference to the specific provisions of the Agreement on which
the denial is based,
     7.2.5.3 A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits,
     7.2.5.4 A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a), and
     7.2.5.5 If an internal rule, guideline, protocol or other similar criterion
was relied upon in making the adverse determination on review, a statement that
a copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the claimant upon request.
Article 8
Amendment and Termination
     8.1 Amendment or Termination of Agreement.
          8.1.1 General. This Agreement may be amended or terminated only by a
written agreement signed by the Bank and the Director, except as provided in
Article 6 and except as provided below. A termination of this Agreement will not
be a distributable event, except in the two circumstances set forth in
Section 8.1.2 below. Notwithstanding anything in the Agreement to the contrary,
the Bank may amend in good faith any terms of the Agreement, including
retroactively to the extent permitted by law, in order to comply with
Section 409A of the Code.
          8.1.2 Termination. Under no circumstances may the Agreement permit the
acceleration of the time or form of any payment under the Agreement prior to the
payment events specified herein, except as provided in this Section 8.1.2. The
Bank may, in its discretion, elect to terminate the Agreement in either of the
following two circumstances set forth below and accelerate the payment of the
entire unpaid balance of the Director’s vested benefits as of the date of such
payment in accordance with Section 409A of the Code:

  (iii)   the Agreement is terminated and (1) all arrangements sponsored by the
Bank or the Corporation that would be aggregated with the Agreement under
Treasury

8



--------------------------------------------------------------------------------



 



      Regulation §1.409A-1(c) if the Director participated in all of the
arrangements are terminated, (2) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within 12 months of the termination of the arrangements; (3) all
payments are made within 24 months of the termination of the arrangements; and
(4) neither the Bank nor the Corporation adopts a new arrangement that would be
aggregated with the Agreement under Treasury Regulation §1.409A-1(c) if the
Director participated in both arrangements, at any time within five years
following the date of termination of the Agreement, or

  (ii)   the Agreement is terminated within 12 months of a corporate dissolution
taxed under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by the
Director under the Agreement are included in the Director’s gross income in the
later of (1) the calendar year in which the termination of the Agreement occurs,
or (2) the first calendar year in which the payment is administratively
practicable.

Article 9
Miscellaneous
     9.11 Binding Effect. This Agreement shall bind the Director and the Bank,
and their successors, beneficiaries, survivors, executors, administrators and
transferees.
     9.12 No Guarantee of Service. This Agreement is not a service policy or
contract. It does not give the Director the right to remain a member of the
Board of Directors of the Bank, nor does it interfere with the Bank’s right to
terminate the Director’s service. It also does not require the Director to
remain a Board member nor interfere with the Director’s right to terminate
service at any time.
     9.13 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
     9.14 Tax Withholding. The Bank shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.
     9.15 Applicable Law. This Agreement and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.
     9.16 Reorganization. The Bank shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Bank under
this Agreement.

9



--------------------------------------------------------------------------------



 



     9.17 Unfunded Arrangement. The Director and beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Director’s life is a general
asset of the Bank to which the Director and beneficiary have no preferred or
secured claim.
     9.18 Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
     9.19 Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Director as to the subject matter hereof. No rights are
granted to the Director by virtue of this Agreement other than those
specifically set forth herein.
     9.20 Administration. The Bank shall have all powers which are necessary to
administer this Agreement, including but not limited to:
     9.10.5 Interpreting the provisions of the Agreement;
     9.10.6 Establishing and revising the method of accounting for the
Agreement;
     9.10.7 Maintaining a record of benefit payments; and
     9.10.8 Establishing rules and prescribing any forms necessary or desirable
to administer the Agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Director and a duly authorized officer of ESB Bank
have signed this Agreement.

              DIRECTOR:   BANK:
ESB Bank    
 
           
 
  By        
 
           
 
  Title        
 
           

11



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION
ESB BANK
AMENDED AND RESTATED DIRECTOR RETIREMENT AGREEMENT
 
I designate the following as beneficiary of any death benefits under the ESB
Bank Amended and Restated Director Retirement Agreement:

     
Primary:
   
 
   
 
     
 
   
Contingent:
   
 
   
 
     

Note: To name a trust as beneficiary, please provide the name of the Trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me or, if I have
named my spouse as beneficiary, in the event of the dissolution of our marriage.

         
Signature
       
 
 
 
   
 
       
Date
       
 
 
 
   

Accepted by the Bank this                      day of
                                        , 200_.

         
By
       
 
 
 
   
 
       
Title
       
 
 
 
   

12